Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/4/21 has been entered.
Claims 1-17 are pending in this application. Claims 10-15 remain withdrawn from consideration being drawn to the non-elected invention. As a result, claims 1-9 and 16-17 are being examined in this Office Action.
Applicant’s arguments and declaration filed 2/3/21 with respect to the rejection(s) of claims 1-9 and 16-17 under Tao (Huaxue Shijie (Chemistry World), 2009, 50(4), 254) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejections are made as shown herein necessitated by the filing of claim(s) amendments.

Allowable Claims
Claim 17 is allowed.

	
Claim Rejections – 35 USC 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
1.	Applicant Claims
2.	Determining the scope and contents of the prior art.
3.	Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	

The instant claims are drawn to drawn to a composition comprising glycine granules, at least 75% (w/w) of the glycine granules having a particle size of at least 0.7 mm.
Von Hagen teaches glycine with a particle size range above 100 micrometers (0.10 mm), most preferred above 150 micrometers (0.15 mm) (paragraphs 28 and 161; claim 9).
The limitations in claims 5, 6, 8 that claims “prepared by compaction” and “prepared by a process comprising” are being read as a product by process limitations and thus do not have patentable weight.
With regard to applicant’s limitation of “at least 75% (w/w) of the glycine granules have a particle size of at least 0.7 mm” or “0.8 mm”,, since Von Hagen’s preferred range of above 150 micrometers (0.15 mm) overlaps with applicant’s range of at least 0.7 mm, the examiner asserts this reads on applicant’s limitation of “at least 75% (w/w) of the glycine granules have a particle size of at least 0.7 mm”, absent evidence to the contrary.
Selection of particle size is not a patentable modification in the absence of unobvious results.  In re Rose, 105 U.S.P.Q. 237 (C.C.P.A. 1955).
Furthermore, the examiner responds by stating that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).

If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant' s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although ‘consisting essentially of' is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant's burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of' language.”). (See MPEP 2111.03)
In reference to the claimed properties of the compounds, e.g. the bulk density and flowability after storage, the examiner asserts that the physical properties are inherent to the compound since the compound is structurally identical to the compound claimed. See In re 
The examiner asserts that applicant's claims are drawn to a compound/composition and not to a process. As compound/composition claims, the property and activity of the compound is inherent to the structure of the compound.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board' s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dis­pensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant' s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. ( MPEP § 2114)
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would nec­essarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)… See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)” (MPEP § 2112.02)

 “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency' under 35 U.S.C. 102, on ‘prima facie obviousness'  under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
Since Von Hagen teaches glycine with a particle size range above 100 micrometers (0.10 mm), most preferred above 150 micrometers (0.15 mm), absent evidence to the contrary, the examiner takes the position that this reads on applicant s limitations for bulk density and flowability after storage. Even if it does not, the examiner still takes the position that it would be obvious to optimize the bulk density and flowability after storage, since optimizing the properties of granules is obvious.  Furthermore, the examiner maintains the bulk density and flowability after storage are result-effective variables that would change based on how the material is handled. Thus the examiner maintains that even if there were differences in bulk 
Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore these claims are fully met.

		
Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
1.	Applicant Claims
2.	Determining the scope and contents of the prior art.
3.	Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-9 and 16 are rejected under AIA  35 U.S.C. 102(a)(1) and/or AIA  102(a)(2) as being anticipated by or, in the alternative, under AIA  103(a) as being obvious over Dobrotvorsky et al. (US 5534262, pub date Jul 9, 1996).
The instant claims are drawn to drawn to a composition comprising glycine granules, at least 75% (w/w) of the glycine granules having a particle size of at least 0.7 mm.
Dobrotvorsky et al. teaches glycine granules with up to 1 mm in diameter. Dobrotvorsky et al. teaches the glycine granules are triturated through a net having meshes of 1 mm in 
The limitations in claims 5, 6, 8 that claims “prepared by compaction” and “prepared by a process comprising” are being read as a product by process limitations and thus do not have patentable weight.
With regard to applicant’s limitation of “at least 75% (w/w) of the glycine granules have a particle size of at least 0.7 mm” or “0.8 mm”, since Dobrotvorsky et al. teaches glycine granules with up to 1 mm in diameter, the examiner asserts this reads on applicant’s limitation of “at least 75% (w/w) of the glycine granules have a particle size of at least 0.7 mm”, absent evidence to the contrary.
Selection of particle size is not a patentable modification in the absence of unobvious results.  In re Rose, 105 U.S.P.Q. 237 (C.C.P.A. 1955).
Furthermore, the examiner responds by stating that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).
Thus for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of'  for purposes of its patent by making clear in 
If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although ‘consisting essentially of' is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant's burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of' language.”). (See MPEP 2111.03)
In reference to the claimed properties of the compounds, e.g. the bulk density and flowability after storage, the examiner asserts that the physical properties are inherent to the compound since the compound is structurally identical to the compound claimed. See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) ("From the standpoint of patent law, a compound and all its properties are inseparable."). Something which is old does not become patentable upon the discovery of a new property.

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board' s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dis­pensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant' s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. ( MPEP § 2114)
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would nec­essarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)… See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)” (MPEP § 2112.02)
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency' under 35 U.S.C. 102, on ‘prima facie obviousness'  under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
Since the art teaches glycine granules with a particle size of up to 1 mm, absent evidence to the contrary, the examiner takes the position that this reads on applicant s limitations for bulk density and flowability after storage. Even if it does not, the examiner still takes the position that it would be obvious to optimize the bulk density and flowability after storage, since optimizing the properties of granules is obvious.  Furthermore, the examiner maintains the bulk density and flowability after storage are result-effective variables that would change based on how the material is handled. Thus the examiner maintains that even if there were differences in bulk density and flowability after storage, these would not be a patentable distinction, absent evidence to the contrary.
Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches 
Therefore these claims are fully met.

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument that “Von Hagen is not available as a reference as of its publication date” and “A verified translation of Applicants' priority document accompanies this Reply.”
The examiner states that there is not verified translation of Applicant’s priority document in the record. Thus Von Hagen is available as a reference and Applicant’s “effective filing date” is not Feb of 2016, the filing date of applicant’s foreign priority document. Because applicant failed to provide a certified translation of applicant’s foreign priority document this results in no benefit being accorded for the non-English application.
Thus applicant cannot rely upon the certified copies of foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP § 201.15.
Conclusion
Claim 17 is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658